DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Claims rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 3619457 A) and further in view of Bambacigno (US 5174079 A).
	Applicant argues that in Chandler “there is absolutely no mention of how the tank is made.” regarding -the tank shown in Fig 36. (Remarks Pg. 7) 
	Examiner does not find this persuasive because Fig 36 shows a particular configuration of an article formed by the methods that are otherwise taught elsewhere in Chandler. This is explicitly stated at C3L4-7 (“FIG. 35 [and 36] … may be made in accordance with the practice of the present invention, namely, a septic tank or chemical tank;”)
	Thus, the tank shown in Fig 36 would be made by the methods taught by Chandler. The method taught by Chandler includes positioning a molded resin in a mold and encasing it in concrete.
	Applicant argues that Chandler uses sheets not a molded vessel (Remarks Pg. 7-8).
	Examiner, agrees that Chandler teaches the use of sheets, however, Chandler allows for molding to include “vacuum molding, in the case of relatively large resinous components, or by injection molding in the case of relatively smaller resinous components” (C11L3-11). Vacuum or injection molding would be understood to a person of skill in the art as forming shaped objects, not flat sheets. In either case, whether the liner is provided in segments or integrally as one piece vessel, it is not a patentable distinction1.
	Nevertheless, even if this is not taught by Chandler, this is taught by Bambacigno.
	Applicant argues that in Chandler “the "resin" of Figures 35 and 36 is not a "plastic vessel having a top, a bottom, and sides" as recited in claim 11” (Remarks, Pg. 7, emphasis in original).
	Examiner, agrees that Fig 36 of Chandler shows an open topped container, however, the term “storage vats and tanks, septic tanks” [Abstract] encompasses containers having a top, a bottom, and sides.
Chandler teaches forming “storage vats and tanks, septic tanks” by placing plastic material in a mold and then encasing the plastic in concrete. This encompasses wherein the liner has a top.
	Nevertheless, even if this is not taught by Chandler, this is taught by Bambacigno.
	Applicant argues “when Bambacigno uses a plastic vessel 152 it is encased in steel tank 176 and then only the steel tank 176 contacts the concrete 182. That is, contrary to the invention recited in claim 11, Bambacigno does not "contact...the bottom and at least partially contacts the sides of the plastic vessel" as recited in claim 11.” (Remarks Pg. 10-11).
	Examiner, does not agree. Bambacigno teaches that “it may be desirable to entomb the plastic tank directly in the concrete” (C3L52-54). Thus, there is no requirement for a steel tank such that the steel tank 176 contacts the concrete 182.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-20, 61,65-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 3619457 A) and further in view of Bambacigno (US 5174079 A).
In reference to claim 11 and 67, 68, 69, Chandler discloses a method for fabricating a storage tank (“storage vats and tanks, septic tanks” [Abstract]), the method comprising:
positioning a substantially liquid impermeable plastic vessel having a top, a bottom, and sides  … ;
introducing a fluid concrete …  wherein the fluid concrete contacts the bottom and at least partially contacts the sides of the plastic vessel;
allowing the fluid concrete to at least partially cure to provide a substantially solid concrete container about the plastic vessel; and
(“FIGS. 35 and 36 … comprises a concrete outer component 164 and a molded or otherwise formed and like materials, and which is integrally bonded to the concrete outer component 164 by an epoxy bond or like strong adhesive bonding agent coating 166” [C10L50-59]. See Fig 36, annotated copy shown below).
	Chandler further explains, in a related embodiment, that generally “a wet Portland cement concrete mix pumped into the mold cavity formed by the outer plastic resinous walls or liners 52c-53c-56c-58c while the epoxy based resin or like adhesive bonding coating 160 on the inner surfaces of the resinous component-mold form 52c-53c-56c-58c is in a wet condition” (C10L20-26). Similar disclosure at C11L25-33, 

    PNG
    media_image1.png
    887
    965
    media_image1.png
    Greyscale

	Thus, Chandler teaches (a) that a septic tank comprising a plastic liner having concrete outer layer applied on to the plastic liner and (b) that concrete is applied to plastic liners by a molding process when the concrete is in a wet condition by a pump.
	Chandler does not specifically state that the liner is placed in a mold to perform the application of concrete, however, based on the teaches of Chandler a person having ordinary skill in the art would have found it obvious to place the plastic liner in a mold as claimed.
	Specifically, person having ordinary skill in the art would have found it obvious to place the plastic liner in a mold before applying the concrete to the outside of the liner because they would have known that the concrete would flow, via gravity, away from the plastic liner resulting in an incomplete molding. They would have known that the concrete would flow as evidenced by Chandler’s description of “a wet Portland cement concrete mix pumped into the mold cavity” (C10L20-26), which would inform the person that the concrete is in a flowable condition since it can be pumped.
	Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, concrete entombed storage tanks (Abstract), Bambacigno discloses a similar method wherein “entombing a tank or other container within a homogenous layer of concrete… is carried out using wall forms combineable to create a circumferential sidewall form which is mounted to a base plate… Concrete is poured within the enclosure to surround the tank to create the concrete outer tank” (C2L20-30, Fig 3, shown below). The “enclosure” of Bambacigno is equivalent to a mold as claimed.

    PNG
    media_image2.png
    878
    737
    media_image2.png
    Greyscale

The combination would be achievable by integrating the mold of Bambacigno in the process of Chandler.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise
positioning a substantially liquid impermeable plastic vessel having a top, a bottom, and sides into a mold;
introducing a fluid concrete into the mold wherein the fluid concrete contacts the bottom and at least partially contacts the sides of the plastic vessel; and
removing the plastic vessel having a concrete container from the mold.
A person having ordinary skill in the art would have been specifically motivated to use the mold of Bambacigno in order to retain the wet cement around the plastic liner; and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In reference to claim 12, the prior art discloses the method as recited in claim 11.
Bambacigno teaches that wherein introducing the fluid concrete into the mold comprises introducing the fluid concrete wherein the fluid concrete contacts the bottom, the sides, and at least partially the top of the plastic vessel (“concrete is still wet when the subsequent pour of concrete is made. This ensures a homogenous concrete layer 10 with no cold joints.” [C7L38-41].
In other words, Bambacigno explains that it is beneficial to form the concrete entombment as a homogenous structure to avoid cold joints.).
In reference to claim 13, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein the method further comprises, prior to introducing the fluid concrete to the mold, retaining the plastic vessel in the mold to counteract buoyant forces on the plastic vessel (“hold-down members, such as 12 instead of 4, are used to distribute the load on the top of the plastic tank created by the large buoyant forces” [C57-61])
In reference to claim 14, the prior art discloses the method as recited in claim 13.
Bambacigno teaches wherein retaining the plastic vessel in the mold to counteract buoyant forces is practiced with chains (“Chains” [C7L29-35]).
In reference to claim 15, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein introducing the fluid concrete into the mold comprises a introducing the fluid concrete in a plurality of pours ([C7L38-41], quoted in claim 1 above).
In reference to claim 16, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein the method further comprises, prior to introducing the fluid concrete, supporting the vessel above a bottom of the mold (See Fig 3 showing the use of a reinforcing cage rebar cage occurring above a bottom of the mold and about the vessel and see “Combination 58, see FIG. 3, is then lowered into enclosure 54 until it rests on layer 56 of concrete” [C7L27-28]. The concrete would support the vessel above the mold as well.).
In reference to claim 17, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein the method further comprises, prior to introducing the fluid concrete, introducing reinforcement elements about the vessel (See Fig 3 showing the use of a reinforcing cage rebar cage occurring above a bottom of the mold and about the vessel).
In reference to claim 18, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein the method further comprises, prior to introducing the fluid concrete, introducing ballast to the vessel (“the tank could be filled with water to give it neutral buoyancy,” [C2L14-15]).
In reference to claim 19, the prior art discloses the method as recited in claim 11.
Bambacigno teaches wherein the method further comprises retaining at least one of the top, the bottom, and at least one of the sides from deflecting (“plastic tank is preferably pressurized, such as at 0.5 to 1.0 psi (0.034 to 0.069 bar), so the sides of the plastic tank bow outwardly somewhat to resist the inward pressure of the wet concrete” [C3L54-57])
In reference to claim 20, the prior art discloses the method as recited in claim 19.
Bambacigno teaches wherein retaining at least one of the top, the bottom, and at least one of the sides from deflecting comprises introducing a retaining device into the substantially liquid impermeable plastic vessel, wherein the retaining device minimizes deflection of at least one of the top, the bottom, and at least one of the sides (“plastic tank is preferably pressurized, such as at 0.5 to 1.0 psi (0.034 to 0.069 bar), so the sides of the plastic tank bow outwardly somewhat to resist the inward pressure of the wet concrete” [C3L54-57] and “Hold-down bars 86 are then positioned over enclosure 54 and lower ends of tubes 92 are positioned within rings 114. Chains 104 are then placed over hold-down bar 86 and fastened to jack blocks 82 at anchor points 108. Chain ratchets 110 are used to tighten chains 104 sufficiently to place an appropriate force on hold-down bars 86,” [C7L29-34])
In reference to claim 61, the prior art discloses the method as recited in claim 11.
Chandler teaches wherein the substantially liquid impermeable plastic vessel comprises a substantially liquid impermeable cylindrical plastic vessel (Fig 36).
In reference to claim 65-66, the prior art discloses the method as recited in claim 11.
Chandler further discloses wherein the plastic vessel having the concrete container is adapted to withstand vehicle loading, wherein the vehicle loading comprises at least AASHTO H-20 LL vehicle loading (the prior art teaches the same method, thus the resulting outcome must be the same or else the claim lacks the step that would result in the outcome. Furthermore, Chandler teaches that the tank can be a septic tank. It would be obvious to make the tank suitable for vehicle traffic because it is known that septic tanks can be placed underground where they would be exposed to vehicle traffic.)
Claim 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 3619457 A) and further in view of Bambacigno (US 5174079 A) and further in view of Murphy (US 20120038075 A1).
In reference to claim 62-64, the prior art discloses the method as recited in claim 11.
Chandler teaches that the tank may be a storage or septic tank (Abstract and “septic tank” at C10L53 of Chandler), but does not teach the specific shape of the vessel including wherein the substantially liquid impermeable plastic vessel comprises a substantially liquid impermeable cylindrical plastic vessel and comprises a longitudinal axis; and wherein positioning the substantially liquid impermeable cylindrical plastic vessel into the mold comprises positioning the substantially liquid impermeable cylindrical plastic vessel into the mold wherein the longitudinal axis is substantially horizontal;
wherein the substantially liquid impermeable plastic vessel comprises at least one opening for receiving waste effluent; and
wherein the at least one opening for receiving waste effluent comprises a first opening at a first end of the cylindrical plastic vessel and at least one second opening at a second end of the cylindrical plastic vessel, opposite the first end. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, storage tanks (Abstract), Murphy discloses a similar method of casting a cement septic tank and allows for the inner shaping element to remain part of the tank (“panels may remain in the interior of the septic tank” [P0020]) and comprises an interior cylindrical shaping vessel having a longitudinal axis; and wherein positioning the substantially liquid impermeable cylindrical vessel into the mold comprises positioning the substantially liquid impermeable cylindrical vessel into the mold wherein the longitudinal axis is substantially horizontal (Fig 1 and Fig 3. The cross-sectional shape is substantially similar to instant Fig 3, which is considered substantially cylindrical. Therefore, Murphy’s Fig 3 is also considered substantially cylindrical);
wherein the substantially liquid impermeable vessel comprises at least one opening for receiving waste effluent (Fig 1 and Fig 3); and
wherein the at least one opening for receiving waste effluent comprises a first opening at a first end of the cylindrical plastic and at least one second opening at a second end of the cylindrical vessel, opposite the first end (Fig 1 and Fig 3)
The combination would be achievable by changing the shape of the septic tank liner taught by Chandler in the combination to the shape taught by Murphy. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to change the shape of the septic tank liner taught by Chandler in the combination to the shape taught by Murphy in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4826644 A teaches a method for fabricating an underground septic tank (“entombing a container within a homogenous layer of concrete” [Claim 1), the method comprising:
positioning a substantially liquid impermeable plastic vessel having a top, a bottom, and sides into a mold (“lowering the container into the enclosure until the container rests on the bottom layer of concrete to define a region within the enclosure surrounding at least a portion of the container” [Claim 1]);
introducing a fluid concrete into the mold wherein the fluid concrete contacts the bottom and at least partially contacts the sides of the plastic vessel (“pouring concrete into the enclosure in the region surrounding the container to contact the bottom layer of concrete before setting of the bottom layer of concrete to form a homogeneous entombing layer of concrete about the vertically restrained container” [Claim 1]);
allowing the fluid concrete to at least partially cure to provide a substantially solid concrete container about the plastic vessel; and (“allowing the concrete to set” [Claim 1]); 
removing the plastic vessel having a concrete container from the mold (“removing the wall forms and the base plate from the concrete encased container.” [Claim 1]).
US 5454544 A teaches in Fig 8:
    PNG
    media_image3.png
    847
    978
    media_image3.png
    Greyscale

US 9464451 B1 claims “A method of making a concrete tank comprising: pouring of concrete over a perimeter top face of a concrete tub having a bottom and four walls extending upwardly from the bottom, the walls defining the perimeter top face of the tub and having a seal embedded within and extending upward from the top face, said pouring of concrete covering the seal…. where said pouring of concrete comprises pouring of concrete onto a deck [top] to form the tank cover, the deck positioned within the tub.” 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965)
        The use of a one piece construction instead of the structure disclosed in the prior art would be obvious.